Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This notice is in response to arguments filed on 03/17/2022. No claims were amended. Claims 21, 31, and 36 are independent. Claims 22-30, 32-35, and 37-40 are dependent on the independent claims.

Response to Arguments

Applicant's arguments filed March 17, 2022 have been fully considered and they are persuasive.
The rejection of claims 21-40 under 35 U.S.C 101 has been withdrawn in view of the applicant’s arguments presented on pages 7-14 of the remarks.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: claims 21-40 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, including at least:  

Independent claim 21
identifying, from the one or more usage patterns, a subset of applications from the applications that are accessible from the mobile device, wherein previous
usage of each application from the subset of applications corresponds to at least one of the one or more usage patterns that is associated with the location of the mobile device.

Independent claim 31
identify, from one or more usage patterns for applications that are accessible from the mobile device, a subset of applications from the applications that are accessible from the mobile device, wherein previous usage of each application from the subset of applications corresponds to at least one of the one or more usage patterns that is associated with the location of the mobile device.

Independent claim 36
identifying, from the one or more usage patterns, a subset of applications from the applications that are accessible from the mobile device, wherein previous
usage of each application from the subset of applications corresponds to at least one of the one or more usage patterns that is associated with the location of the mobile device.

Forstall (US2009/0005964A1) teaches ([Fig. 4A] and [0056-0057] the destination engine 410 can automatically recognize navigation patterns and allow users to confirm or reject a destination through a user interface. The routing engine 420 can derive one or more routes based on current location information and destination information. The one or more routes can be derived using existing routing technology, e.g., map overlays. Current location information of the user can be obtained, for example, using a positioning system 318. In various implementations, the positioning system 318 can be provided by a separate device coupled to the mobile device (e.g., mobile device 100 of FIG. 1). In other implementations, the positioning system 318 can be provided internal to the mobile device.
Forstall describes how destination engine 410 can use history information to recognize patterns, and can use preference information to determine which of a plurality of destinations the user intends to select. Forstall goes on to describe how routing engine 420 can derive one or more routes based on current location information and destination information. That is, Forstall describes determining "which of a plurality of destinations a user intends" and deriving "one or more routes based on current location and destination information". Therefore, Forstall describes routing instructions rather than a subset of applications as claimed.

Therefore, Forstall and all other prior art of record either alone or in combination fail to fairly teach the combination of limitations described in independent claims 21, 31, and 36 without unduly motivating one of ordinary skill in the art to exert substantial experimental effort to integrate such combination concepts.

For the reasons described above, independent claims 21, 31, and 36 which recite the same elements are allowed.
Dependent claims 22-30, 32-35, and 37-40 are allowed in view of their respective dependence from the corresponding independent claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davies-Moore (US 20110028138 A1)
Heller (US 20050060250 A1)
Granito (US 7606580 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAMCY ALGHAZZY/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128